          Case 2:17-cv-04589-DJH Document 35 Filed 12/17/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Dasha Ossiko,                                 NO. CV-17-04589-PHX-DJH
10                 Plaintiff,
                                                  CLERK’S ENTRY OF DEFAULT
11   v.
12   ,
13                 Defendant.
14
15            Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and upon
16   application by the Plaintiff, default is hereby entered against Defendants Amazing GLO,

17   LLC d/b/a Adore Skin & Body Sculpting; Destiney Bell; and Ondranique Walls.
18
19   DEFAULT ENTERED this 14th day of December, 2018.

20                                           Brian D. Karth
                                             District Court Executive/Clerk of Court
21
22   December 14, 2018
                                             s/ Michelle Sanders
23                                     By    Deputy Clerk
24
25
26
27
28
